                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION

CHARLES GREGG-EL,                              )      Civil Action No. 7:16cv00038
    Plaintiff,                                 )
                                               )
v.                                             )      ORDER
                                               )
JOHN DOE, et al.,                              )      By: Norman K. Moon
     Defendants.                               )      Senior United States District Judge

       Pursuant to 28 U.S.C. § 636(c), the parties to this action were notified of their right to

consent to a magistrate judge conducting any or all proceedings in this action, including the entry

of dispositive orders. All of the parties have filed with the court a written consent to the exercise

of jurisdiction in this case by a magistrate judge. Having reviewed the record and it appearing

proper so to do, it is hereby ORDERED that this case is TRANSFERRED to the Honorable

Robert S. Ballou, United States Magistrate Judge for the Western District of Virginia, to conduct

any and all proceedings which may arise in this case, including the entry of dispositive orders

and the trial in this matter, pursuant to 28 U.S.C. § 636(c)(1).

       The Clerk shall send a copy of this order to the parties and to the Honorable Robert S.

Ballou, United States Magistrate Judge.

       ENTER: This _____
                    24th day of October, 2019.




 Case 7:16-cv-00038-RSB Document 81 Filed 10/24/19 Page 1 of 1 Pageid#: 310
